EXHIBIT CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES OF THE SERIES D CONVERTIBLE PREFERRED STOCK OF BPO MANAGEMENT SERVICES, INC. FILED IN THE OFFICE OF THE SECRETARY OF STATE OF DELAWARE on June 12, 2007 BPO Management Services, Inc., a corporation organized and existing under the General Corporation Law of the State of Delaware (the “Corporation”), does hereby certify that: FIRST:The Board of Directors of the Corporation, pursuant to a written consent dated August 25, 2008, duly adopted resolutions setting forth proposed amendments to the Certificate of Designation of the Relative Rights and Preferences of the Series D Convertible Preferred Stock of the Corporation, filed with the
